Citation Nr: 0805037	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Columbia, South Carolina in which 
the RO denied the benefit sought on appeal.  The appellant, 
who has been deemed to have active honorable service from 
August 1969 to August 1972 (See October 1984 Administrative 
Decision), appealed that decision to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.    
 
The Board remanded the case in September 2003 in order for 
the appellant to be afforded a hearing before the undersigned 
Veterans Law Judge. See December 2003 BVA hearing transcript.  
Thereafter, the Board remanded the appellant's claim again in 
August 2004 for further development.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.  In a June 2006 decision, the Board 
denied the appellant's claim of entitlement to service 
connection for PTSD on the basis that the appellant's alleged 
in-service stressors did not occur during combat duty and had 
not been verified for VA purposes by official records or any 
other supportive evidence.  

The appellant appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims ("CAVC" 
or "Court").  In August 2007, the Court vacated and 
remanded the Board's June 2006 decision in light of a Joint 
Motion to Remand submitted by the parties. See August 2007 
Joint Motion to Vacate and Remand; August 2007 Court order.  
As such, the appeal has been returned to the Board for 
compliance with the instructions set forth in the August 2007 
Joint Motion to Vacate and Remand.  Based upon those 
instructions, the Board REMANDS the appeal for a third time 
to the Appeals Management Center ("AMC") in Washington, DC.  
VA will notify the appellant if further action is required on 
her part.




REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for PTSD discloses a 
need for further development prior to final appellate review.  

In this regard, the Board observes that it denied the 
appellant's claim in June 2006 on the basis that the more 
competent evidence of record did not corroborate the 
appellant's allegations that she was either (1) sexually 
harassed and/or assaulted in service or (2) traumatized by 
terrorist events while serving in Germany during service.  In 
making this decision, the Board reviewed all evidence of 
record, to include the appellant's service records, her post-
service private medical records and her post-service VA 
medical records.    

In the August 2007 Joint Motion to Remand, VA's General 
Counsel and the appellant argued that the Board erred in 
issuing its June 2006 decision on the basis that VA failed to 
fulfill its duty to assist the appellant in obtaining 
additional post-service medical treatment records relevant to 
her claim. August 2007 Joint Motion to Vacate and Remand, 
pgs. 1-2.  Specifically, the parties argued that post-service 
VA treatment records contained in the appellant's claims file 
referenced the appellant's medical treatment at the Columbia, 
South Carolina Vet Center. Id., p. 2.  In light of these 
references, the parties requested that the Board's June 2006 
decision be vacated and remanded in order for records from 
the Columbia Vet Center to be associated with the claims 
file. Id., p. 3.   

In its August 2007 order, the Court granted the parties Joint 
Motion to Vacate and Remand and ordered that the Board comply 
with the instructions set forth therein.  Therefore, in 
compliance with the Court's August 2007 order, the Board 
remands this case to the RO for the purpose of obtaining the 
appellant's medical records from the Columbia, South Carolina 
Vet Center as referenced in the August 2007 Joint Motion to 
Vacate and Remand.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should contact the appellant 
and request that she provide a medical 
authorization for medical records 
pertaining to her treatment at the 
Columbia, South Carolina Vet Center, as 
well as authorizations for any 
additional outstanding treatment records 
pertaining to her claim of entitlement 
to service connection for PTSD not 
already contained within the claims 
file.  After obtaining the 
authorization(s), the RO should attempt 
to associate these medical records with 
the claims file.  The appellant should 
also be informed, in the alternative, 
that she may obtain these records 
herself and submit them to the RO.  

3.  The RO should contact the VA Medical 
Center in Columbia, South Carolina in an 
effort to determine whether the 
appellant has any outstanding medical 
treatment records located at that 
facility that have not been associated 
with the claims file.  If such records 
are located, the RO should obtain them. 



4.  Thereafter, the RO should complete 
any development deemed necessary should 
the appellant's medical records reveal 
and/or the appellant provides additional 
information that can be used to verify 
her alleged PTSD stressor events.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all 
additional evidence.  If the benefit sought is not granted, 
the appellant and her attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

